To compel respondent to settle the testimony taken in open court in a chancery cause, where decree was entered March 23, 1894; application was at once made to 'the stenographer for a transcript of his minutes; said transcript, of about 1,300 pages, was delivered to relators May 2, 1895; counsel for relators reduced the same to narrative form, and on August 14, 1895, delivered same to counsel for the opposite side, who stated that it would take some time to examine the same; that on February 20, 1896, said last named counsel for the first time objected because the testimony had been reduced to the narrative form; that relators’ counsel had been prevented by sickness from taking further action at the time; that on March 23, relators gave notice of the settlement for March 25, and on April 1, 1896, the court, while, doubting his right to settle the case, because of the delay, refused to sign the case as presented, having some doubt as to the application of Act No. 186, Laws of 1895, to a case in which the decree was entered before the act was passed, but stated that *972on presentation of the entire record he would settle and sign the same on April 10.
Order to show cause denied April 7, 1890.